Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 7/18/2022 claiming priority of earlier filed applications with earliest date 10/23/2015.
	Claims 1-20 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11392558. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;

Instant application
11392558
Claims 1, 17 recite a method and a system for extracting a schema from a tabular data, comprising: a computer that includes one or more microprocessors; a multidimensional database server executing on the computer; a schema generator operating as a client to the multidimensional database server, and configured to determine a relationship between pairs of a plurality of columns in a tabular data by analyzing values in a plurality of rows for those pairs of columns, identify measure columns from the plurality of columns based on a type of each column and a relationship with each other column, create dimension hierarchies for one or more remaining columns of the plurality of columns in the tabular data, and construct a schema using the one or more dimension hierarchies, and the one or more measure columns, for use with the tabular data.
Claims 1, 11, and 20 recited a method, a system and a non-transitory computer readable storage medium for generating a star schema for use in a multidimensional database from a tabular data comprising a plurality of columns, the method comprising: determining a correlation relationship between each pair of the plurality of columns of the tabular data by analyzing actual values in a plurality of rows of said the tabular data in said each pair of columns; identifying one or more measure columns from the plurality of columns, based on said analyzing actual values in the plurality of rows of said tabular data in said each pair of columns; removing the one or more identified measure columns from the plurality of columns; creating one or more dimension hierarchies from the remaining columns of the plurality of columns; and constructing a star schema for building a cube in the multidimensional database using the one or more identified measure columns, and the one or more dimension hierarchies


The instant application as recite in independent Claims 1, 17 recite a method and a system for extracting a schema from a tabular data, comprising: 
a computer that includes one or more microprocessors; a multidimensional database server executing on the computer is a variation of computer readable storage medium for generating a star schema for use in a multidimensional database from a tabular data comprising a plurality of columns; a schema generator operating as a client to the multidimensional database server, and configured to determine a relationship between pairs of a plurality of columns in a tabular data by analyzing values in a plurality of rows for those pairs of columns is a variation of determining a correlation relationship between each pair of the plurality of columns of the tabular data by analyzing actual values in a plurality of rows of said the tabular data in said each pair of columns, identify measure columns from the plurality of columns based on a type of each column and a relationship with each other column is a variation of identifying one or more measure columns from the plurality of columns, based on said analyzing actual values in the plurality of rows of said tabular data in said each pair of columns; removing the one or more identified measure columns from the plurality of columns, create dimension hierarchies for one or more remaining columns of the plurality of columns in the tabular data, and construct a schema using the one or more dimension hierarchies, and the one or more measure columns, for use with the tabular data is a variation of creating one or more dimension hierarchies from the remaining columns of the plurality of columns; and constructing a star schema for building a cube in the multidimensional database using the one or more identified measure columns, and the one or more dimension hierarchies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20170193016 Kulkarni related to generation of a data model.
20090043730 Lavdas et al. related to method and apparatus for improving data warehouse performance.
20060116859 Legault et al. related to reporting model generation within a multidimensional enterprise software system.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 25, 2022